Citation Nr: 1812193	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for cold injury residuals of the hands.

4.  Entitlement to service connection for cold injury residuals of the feet.

5.  Entitlement to service connection for residuals of left eye injury.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for bilateral hearing loss disability.

8.  Entitlement to service connection for left shoulder disability, to include as secondary to the service-connected right shoulder disability.

9.  Entitlement to service connection for an ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to January 1986 with prior service in the Army Reserves from September 1975 to July 1978.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional office (RO). 

In May 2017, the Board remanded the matters for additional development.  For reasons and bases that will be discussed, another remand is required concerning the issues on appeal.  There is a need for additional development because there was not compliance with the Board's prior remand directives, not even the acceptable "substantial" compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted in the prior May 2017 remand, the Board found it was necessary to schedule the Veteran for VA examinations to determine the nature and etiology of the claimed disabilities.  Thus, the Board directed the RO to schedule the requested VA examinations, including medical comment on these issues.  

The Veteran was not afforded the requested examinations.  The RO indicated that the Veteran failed to appear and the scheduled examinations were cancelled.  However, the Veteran's representative has argued that VA failed in its responsibility to properly notify the Veteran about the scheduled examinations and asked that the matter be remanded to ensure proper notice, development, and assistance.  See February 2018 Informal Hearing Presentation.  The Board finds that it is not clear from the record whether the Veteran had proper notice and the matter must be remanded to correct this deficiency.  

In this regard, in an October 2017 VA Form 27-0820, Report of General Information, the Veteran was contacted at a relative's house as he was homeless.  He informed the RO that he could be contacted at that phone and address.  The RO then indicated that the Veteran was informed that he would be contacted within a few days regarding examinations for his pending appeal.  While the examination request dated November 2017 contains the relative's contact information, there is no objective evidence of record that the Veteran was called at the relative's phone number or a letter was sent to that address, informing him of the December 2017 VA examination appointments.  A December 18, 2017, email communication states all future appointments were canceled as the Veteran failed to show, did not call and he could not be reached by phone.  But it is unclear what phone number was used to attempt contact as another examination request (August 2017) contained a different phone number. 
The Board finds a remand is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the additional development previously specified in the Board's May 2017 remand must be completed before readjudication of these issues.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the claimed psychiatric disorder, back disability, residuals of cold injury of the hands and feet, left eye injury, tinnitus, bilateral hearing loss, left shoulder disability and ulcer.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  The findings should be reported in detail.  The psychiatric examiner must be advised that an in-service stressor for PTSD purposes has not been verified. 

Based on a detailed review of the evidence of record and after physical examination of the Veteran, the examiner must then offer an opinion on the following questions: 

(a) Whether the Veteran currently has any psychiatric, ulcer, bilateral hearing loss, tinnitus, low back, cold injury residuals of the hands and feet, residuals of left eye injury, and/or left shoulder disability and if so, whether it is at least as likely as not (a 50 percent probability or better) that such disability had its onset in or is otherwise related to his military service?  

(b) Whether any current left shoulder disability is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) the service-connected right shoulder disability. 

*The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or the conclusion as it is to find against it.

*Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

2.  Ensure the examiners' opinions are responsive to these determinative issues.  If not, return the reports for all necessary additional information.  38 C.F.R. § 4.2.

If upon completion of the above action the issues remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




